DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
The claims, remarks, and/or amendments filed on 07/20/2022 are acknowledged. Claims 1-2, 7-8, and 28 are currently pending.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 07/20/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Maintained Rejections
Applicant argues: “he arguments presented in the February 23, 2022 Amendment and Response are incorporated herein by reference. Lerner, Ishida, and Miller, individually or in combination, fail to disclose, teach, or suggest, inter alia, a plurality of individual L-shaped ingestible film strips directly overlaid each other where a base of one strip is readily available and disposed away from the base of another, for example directly underlying, strip. It is only through hindsight reconstruction does the Examiner attempt to arrive at the present invention.”
	In response to these arguments, the arguments previously provided and addressed in the office action on 05/10/2022 are reiterated below.

Applicant argued: “the edges of the elongate side portions of adjacently overlaid film strips do not overlap. The edge of one elongate side portion overlaps the edge of the protruding base portion of the other film in the overlaid configuration. Lerner not only fails to disclose, teach or suggest L-shaped films, but also fails to disclose, teach or suggest that its films may have different overall parametric shapes. See for example, Figures 1, 3, 5, 7, 9, 11, 13, 15, and 17 Lerner. For simplicity of illustration, Figure 7 of Lerner is shown below. Application No.: 12/686,531Amendment and Response dated February 23, 2022Response to Final Office Action mailed November 26, 2021Docket No.: 1199-52 RCE IIPage 6While the interior portions of the stacked films of Lerner may have different indicia, as shown for example in Figure 7 above, the exterior edge portions or parametric shapes of the stacked films of Lerner are the same. This is in direct contrast to the present invention as all parametric edges of the films of Lerner are overlappingly disposed.”
In response to this, it is unclear what applicant means by “the exterior edge portions or parametric shapes of the stacked films of Lerner are the same” as parametric shapes are 2D forms that are generated by a certain geometric logic and sized by input parameters while the perimeter defines the edges of a shape and thus while potentially related they are not the same. Regardless it is agreed that the rectangular outside perimeter of the film strips of Lerner are stacked such that they maintain a rectangular shape while the inner perimeter of such shapes rotates back and forth such as to make a cross pattern from two rotated film strips that have only a single line through a circle at the center of the film strips. However the further art of Ishida and Miller are provided for the stacking of thin sheet materials together that have an L shape such that the edges are offset to form a new rectangular shape with non-overlapping edges forming tabs to allow the thin sheets to be peeled apart as discussed in more detail below. Given this, these arguments are not found persuasive.

Applicant argued: “Ishida, however, specifically teaches that its L-shaped patches face each other in a non- overlapping manner. (Ishida, column 8, lines 53-62). This is not only in direct contrast to the present invention, but is also in direct contrast to the teachings of Lerner. Thus, Ishida fails to cure the deficiencies of Lerner.”
	In response to this argument, as stated above, the teachings of Ishida were relied upon for teaching the use of L shaped film strips for the delivery of medicines to patients. The further art of Miller is relied upon for teaching the stacking of thin sheet materials together that have an L shape such that the edges are offset to form a new rectangular shape with non-overlapping edges forming tabs to allow the thin sheets to be peeled apart. Given this, these arguments are not found persuasive.

Applicant argued: “Miller depicts various packages having a product 600 sealed therein. The various packages of Miller have non-sealed terminal edge portions of various shapes such that a user may grab the different edge portions and pull those portion apart from one and the other to open the packages to access the product 600 therein. See, for example Figure 1 below having a product 600 sealed within a container 1000 having gripping tabs 700A and 700B.Application No.: 12/686,531 Page 7 Miller further discloses that its various packages may be placed in a larger container with the individual packages having different terminal shapes. See, for example Figures 27 and 28 below. While the individual packages of Miller may be arranged in in overlapping arrangements, Miller fails to disclose, teach, or suggest that the products 600 within its packages may be Application No.: 12/686,531Amendment and Response dated February 23, 2022Response to Final Office Action mailed November 26, 2021Docket No.: 1199-52 RCE IIPage 8overlaid as claimed. Further, Miller fails to disclose, teach, or suggest that any of its products 600 may be L-shaped. The only overlapping of adjacently juxtaposed members of Miller are its packages. The claimed overlapping adjacently juxtaposed film strips of the present invention are ingestible film strips. While arguendo the packages of Miller may be construed structurally as thin elongate film members, Miller fails to disclose, teach or suggest that such packages themselves may be ingestible. Thus Miller, fails to disclose, teach or suggest the present invention. Further, Miller fails to cure the deficiencies of Lerner and/or Ishida. Therefore, reconsideration and withdrawal of the rejections of now pending claims 1, 2, 7, 8, and 28 are respectfully requested. Therefore, it is respectfully submitted Lerner, Ishida, and Miller, individually or in combination, fail to teach or suggest the present invention as set forth in amended claim 1. Reconsideration and withdrawal of the rejections of all pending claims are respectfully requested.”
	In response to these arguments, it is noted that the thin sheet materials of Miller are not ingestible as edible stacks of thin sheets that have individual unique shapes that are then formed into stacks that create a new shape are already taught by the primary reference of Lerner. Miller was relied upon for the  method and orientation of stacking thin sheet materials together that have an initial L shape that then forms a new shape where some of the original outer perimeter edges of thin sheets are rotated from one another such that they form non-overlapping edges that allow for their use as tabs so that the stacks of thin sheet materials can be separated from one another as shown in the figures previously cited and depicted below. Such a stacking orientation provides for a stack of L-shaped film strips “wherein the L-shaped film strips each comprise an elongate side portion having a side edge and a protruding base portion having a base edge, wherein, when disposed over the surface Application No.: 12/686,531 Amendment and Response dated February 23, 2022 Response to Final Office Action mailed November 26, 2021 Docket No.: 1199-52 RCE II Page 3 of the encasing member, at least a portion of the side edge of the elongate side portion of one film strip is disposed over the base edge of the protruding base portion of a directly adjacent juxtaposed film strip and non-overlappingly away from the side edge of the elongate side portion of the directly adjacent juxtaposed film strip” as set forth in the instant claims. Given this, these arguments are not found persuasive.
    PNG
    media_image1.png
    444
    679
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-2, 7-8, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lerner U.S. Patent Application Publication 2006/0104910 in view of Ishida U.S. Patent 6,467,621 and Miller, C.M., et al., U.S. Patent Application Publication 2008/0063325.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 05/10/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Lerner teaches a stack of medicated film strips having at least two layers of films each having a unique marking, shape, cutout, wording, or color, or other indicia that the adjacent over or underlying film layer so that the dosages can be identified from one another. (See claims 1-16.)  Lerner teaches a package encasing such films where the films have the same outer perimeter in the stack but the inner perimeter (I.e. slits or cutouts) of the cutout alternates from one orientation to another to indicate the dosage, reading on instant claims 1-2 and 6-10. (See figures 1-18.) Figures 7-8 of Lerner is depicted below. The black lines (portions 120 and 124) define the perimeter of the film strip 122 which is a non-rectangular shape. A second film strip 126 rotated 180 degrees is placed underneath and adjacent to film strip 122. The entire stack of the film strips defines a rectangular shape 134. Figures 1-8 all appear to display such use of rotating the film strips to define them visibly from one another. This is identical to the instant claims. The film strips define a different shape when stacked than that which the alone define and are in a cassette/package. The film strips are also in opposing orientations with one film strip partially outside the cassette and yet still partially inside the cassette and thus still adjacent to the next film strip and is in a opposite rotation from the next film strip. (See figure 8 below.)

    PNG
    media_image2.png
    488
    472
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    208
    342
    media_image3.png
    Greyscale

Lerner also indicates that the films can be any shape. Further Lerner teaches film strips having a "/" or "\" mark in the center of the strip and rotating them 180 degrees in the package to form an "X" symbol to tell the film strips apart. (See figures 1 and 2.)
Lerner does not teach that the medicated films are in an l-shape.
Ishida teaches l-shaped sheets made of a polymeric carrier and medicine formed into l shapes. (See figure 6.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the l-shape taught by Ishida as useful for medical sheets for the shape of the medical films of Lerner. The skilled artisan would have been motivated to make this combination in order to provide the dosage forms in a well-known and acceptable shape used for drug delivery films and sheets.
Lerner and Ishda do not teach the orientation of the protruding base members of one film to the next in stacked materials.
Miller teaches methods of packaging materials with sheets of substrate materials stacked together in designs that provide for offset tabs and different textures, colors, variations of text, and provide easier opening. (See abstract.) Miller teaches designs of multilayer materials with two superimposed L-shaped sheets adjacent to one another with the protruding ends of the L-shapes flipped 180 degrees to one another to provide for a design that allows for two grip tabs to be exposed at the non-protruding end of the L-shapes with the protruding ends of the L-shapes overlapping that allows for users to distinguish the tabs and aid in griping the sheets such as for those people who have arthritis. (See Figure 23, 24, etc. and paragraph 0067.)

    PNG
    media_image1.png
    444
    679
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to position the L-shaped strips of material packaged in the casettes of Lerner and Ishda in a configuration known to allow for such L-shaped materials to be visually distinguished from one another as well as provide for visible and readily accessible tabs on each sheet of material allowing for ease of use by users such as those with arthritis as taught by Miller. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that all of the art are directed to methods of packaging medical materials and teach orientations of thin sheets of materials that provide for readily packaging thin sheet materials in both visually and physically accessible orientations to allow for users to better see and separate such materials from the rest of the packaging. 
	
Conclusion
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618